283 F.2d 898
TEXAS GENERAL INDEMNITY COMPANY, Appellant,v.Weldon F. DANIEL, Appellee.
No. 18538.
United States Court of Appeals Fifth Circuit.
Nov. 29, 1960.

Gordon H. Rowe, Jr., Fred Porter, Leachman, Gardere, Akin & Porter, Dallas, Tex., for appellant.
John B. Wilson, Jr., Dallas, Tex., for appellee.
Before TUTTLE, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment based on a jury verdict in a Texas Workmen's Compensation case presents primarily a question as to the sufficiency of the evidence to sustain the verdict.  It being undisputed that the appellee suffered an injury in the course of his employment that required radical surgery and that some total and some permanent partial disability resulted, the duration and degree of the disability are both matters appropriate for jury determination.  We note that on the evidence point raised on appeal, the opinion expressed by the doctor was in response to a question asked on cross examination, as to which much more latitude is granted than on direct testimony.


2
The judgment is affirmed.